667 S.E.2d 405 (2008)
ATHENS NEWSPAPERS, LLC
v.
UNIFIED GOVERNMENT OF ATHENS-CLARKE COUNTY.
No. A06A1786.
Court of Appeals of Georgia.
September 15, 2008.
Hull, Towill, Norman, Barrett & Salley, David E. Hudson, Davis Dunaway, Augusta, for appellant.
William C. Berryman, Jr., Athens, for appellee.
ELLINGTON, Judge.
In Unified Government of Athens-Clarke County v. Athens Newspapers, 284 Ga. 192, 663 S.E.2d 248 (2008), the Supreme Court of Georgia reversed Division 1 of this Court's opinion in Athens Newspapers v. Unified Govt. of Athens-Clarke County, 284 Ga.App. 465, 643 S.E.2d 774 (2007). Therefore, we vacate Division 1 of our earlier opinion and adopt the opinion of the Supreme Court as our own in its place. Our opinion in all other respects remains undisturbed.
Judgment affirmed in part and reversed in part.
JOHNSON, P.J., and MILLER, J., concur.